DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 9 is objected to because of the following informalities:  Claim 9 line 2 recites, “…manufactured from a panels defining the sides…”; should read, “…manufactured from .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3 and 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemieux et al. (US 5441702 A; hereinafter Lemieux).
Regarding claims 1, 3, and 19, Lemieux discloses a refill pack for pipette tip racks comprising a container accommodating one or more tapered probe covers (i.e. pipette tips), wherein the container comprises a base member (bottom wall; see Fig. 9); and four sides extending from the base member (Examiner notes that Lemieux teaches a standard four sided cuboidal container); the sides consisting essentially of four sides flaring outward (see sidewall at lead-line 38 of Fig. 9) from the base member as the four sides extend distally from the base member; wherein the four sides define an open top of the container (94; Col 11 line 64- Col 12 line 8); and wherein the sides are straight (Examiner notes that the sides are “straight” from at least the base to the support flange 47 even though the sides taper, or flare, outward and upward).
	Regarding claim 2, Lemieux discloses a container wherein a first two sides of the four sides taper along a length of the two sides (i.e. a length from the bottom to element 47; see Fig. 9).
	Regarding claims 6-8 and 16, Lemieux discloses a container further comprising a plurality of tapered probe covers (22) situated within the container that taper from a wider open top to a narrow distal tip (see Fig. 9).
	Regarding claim 9, Lemieux discloses a container wherein the container is manufactured from panels defining the sides and another panel linking the sides (see Fig. 9).  Examiner notes that the push plate cover 87 links the sides across a top of the container.
	Regarding claim 10, Lemieux discloses a container wherein the narrower distal tip has a wall thickness that is thinner than is another wall thickness extending along a length of the tapering probe cover that is disposed between the wider open end and 
	Regarding claims 11-13 and 20, Lemieux discloses a container further comprising a protective covering (87) that spans and covers the open top and further comprises openings therein (85; Col 12 line 65- Col 13 line 3) with indexing means (110) biased within to close the opening.
	Regarding claim 15, Lemieux discloses a container closure comprising an elastomeric member (Col 9 lines 33-35).  Examiner considers elastomeric to mean flexible material.
6.	Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partridge et al. (US 4156956 A; hereinafter Partridge).
Regarding claim 19, Partridge teaches a foldable cardboard casket comprising a base member (24); and four sides (25/27) defined by a blank (see Fig. 4) that is folded such that the four sides flare outward (see Fig. 2) from the base member as the four sides extend distally from the base member and define an open top of the container; and a protective covering (56) that spans and covers the open top.
Regarding claim 20, Partridge teaches a container wherein the protective covering comprises an opening (61) and an elastomeric closure (47), disposed about the opening, and biasing the opening to a closed position (Col 2 lines 50-66).  Examiner considers the closure tab and slot engagement to flex and engage (i.e. elastomeric) in order to bias the cover in a closed position.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemieux.
Regarding claims 4-5, Lemieux discloses the claimed invention except for the particular dimensions of the side walls.  However, it would have been an obvious matter of design choice to have Lemieux’s tapered sides to have a bottom width from between 47 and 48mm and an upper width from between 56 and 57mm; while the other two sides have a width from between 18 and 19mm, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
10.	Claims 16-18 are allowed.
Response to Arguments
11.	Applicant's arguments filed 04/19/2021 with regards to Claims 1-15 and have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach sides of the container that are “straight”.
-Given the broadest reasonable interpretation of the claim, Examiner considers the sides to be “straight” from at least the base to the support flange 47.  Examiner further notes that Applicant’s Specification does not provide further definition of straightness, so Examiner maintains a position that so long as the box isn’t completely rounded it satisfies this broad limitation.
12.	Applicant’s arguments, see Page 7, filed 04/19/2021, with respect to the rejection(s) of claim(s) 19-20 under USC 102(a)(1)—in view of Lemieux have been fully considered and are persuasive.  Lemieux fails to specifically disclose that the container is formed from a blank comprising one base and four sides foldably attached to four sides of said blank.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)—in view of Partridge.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734